CHERYL A. DIXON, RPR, CRR, CSR
                                       COURT REPORTER
                                   cadixon92@gmail.com
                                                                                  FILED IN
                                                                           5th COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                           11/9/2015 8:24:34 AM
                                                                                 LISA MATZ
                                                                                   Clerk
November 9, 2015

Fifth District Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

RE:    Trial Court Cause No. F14-76000-U; COA No. 05-15-00859-CR
       STATE OF TEXAS vs. DERIC EUGENE MADISON

Dear Clerk of the Court:

I am writing this letter to respectfully request a final extension of 5 (five) days to file the
Reporter’s Record in the above-referenced cause, putting the due date to file this Record no later
than this Friday, November 13, 2015. This extension is being requested due to the fact that I had
to have an emergency hysterectomy on Friday, October 23, 2015, approximately two weeks ago.
This record is over 1,000 pages long. I am approximately halfway through completion of this
Record, considering my current health condition. I am fully prepared to have this Record filed
by Friday, November 13, 2015, if given the chance. Currently, this is my last outstanding appeal
with the 291st Judicial District Court that is past due. I have my last two appeals with the 291st
Judicial District Court, State of Texas vs. Jason Daniel Crouch, COA No. 05-15-00858-CR, due
November 19, 2015, and State of Texas vs. Johnny Lee Chapin, COA No. 05-15-01009-CR, due
December 10, 2015. In the meantime, I filed State of Texas vs. Gary Dewayne Hill, COA No.
05-15-00756-CR this past Saturday, November 7, 2015. It was over 500 pages.

This extension will allow time for preparation and filing of the Reporter’s Record on or before.
Thank you for your time and attention to this matter.

Sincerely,


/s/ Cheryl A. Dixon, RPR, CRR, CSR
Court Reporter